Order entered on July 30, 1968, unanimously modified on the law, with $30 costs and disbursements to appellant, so as to deny the motion for a stay in its entirety and to direct that the arbitration proceed on all claims asserted in the demand for arbitration. The agreement, which contains a broad arbitration clause, also contains a restrictive covenant, which forms the basis of claimant’s arbitration proceeding. “ Where there is a broad provision for arbitration, such as we have here, arbitration may be had as to all issues arising under the contract [citing cases] ”. (Matter of Exer cycle Corp. [Maratta], 9 N Y 2d 329, 336.) The question of the validity or invalidity of the restrictive covenant is not one involving public policy and does not involve positive violations of legislative enactments requiring the enjoining of arbitration. (Matter of Exer cycle, supra, p. 335.) What is involved is merely a claim of illegality based upon common-law grounds. Such an issue is for the arbitrator. (Matter of Aimcee Wholesale Corp. [Tomar Prods.], 21 N Y 2d 621.) Concur — Eager, J. P., Capozzoli, McGivern and Markewich, JJ.